824 F.2d 980
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Roger W. BITLEY, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
Appeal No. 87-3137.
United States Court of Appeals, Federal Circuit.
June 12, 1987.

Before FRIEDMAN, NEWMAN and BISSELL, Circuit Judges.
PER CURIAM.

DECISION

1
We affirm the final decision of the Merit Systems Protection Board (Board), Docket No. AT07528610382, dismissing Bitley's petition because it was untimely filed.

OPINION

2
Under 5 C.F.R. Secs. 1201.12, 1201.56(a)(2) and 1201.113(d) (1986) the Board has the discretion to waive the time limits during which Bitley could file his petition.  Upon reviewing the record, the Board determined that he had not presented justifiable reasons for waiving the filing requirement.   See Phillips v. United States Postal Service, 695 F.2d 1389, 1390-91 (Fed.Cir.1982).  Our standard of review of such decisions is limited to determining whether the Board's decision was arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence, or otherwise not in accordance with the law.  5 U.S.C. Sec. 7703(c) (1982).  Bitley has failed to demonstrate any reversible error in the Board's decision.


3
As part of his appeal Bitley requested this court to make remuneration to the plaintiff in the areas of back pay, reinstatement of annual and sick leave and reinstatement to the position he occupied at the time of his removal.  Bitley's motion is denied.